                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

Sharon Denise Brailsford,               )          C/A No.: 1:18-321-SVH
                                        )
                    Plaintiff,          )                                           Plain
   vs.                                  )
                                        )                  ORDER
Nancy A. Berryhill, Deputy              )
Commissioner of Social Security,        )
                                        )
                    Defendant.          )
                                        )

         This matter is before the court on the motion of Plaintiff’s counsel for

fees. [ECF No. 20]. On February 13, 2019, the court reversed the

Commissioner’s decision that had denied Plaintiff’s claim for social security

disability benefits and remanded the case for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). [ECF No. 18].

Plaintiff then properly filed and documented a request for fees, costs, and

expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“the

EAJA”), totaling $6,523.72 for fees and $16.26 in expenses. On May 13, 2019,

the parties filed a stipulation indicating the parties had negotiated Plaintiff’s

claim for EAJA fees and stipulated to an award of $6,198 for fees and $16.26

in expenses. [ECF No. 20].       Accordingly, the court grants the motion, as

amended by the parties’ stipulation and directs the Commissioner to pay

Plaintiff $6,214.26. Such payment shall constitute a complete release from

and bar to any and all further claims that Plaintiff may have under the EAJA
to fees, costs, and expenses incurred in connection with disputing the

Commissioner’s decision. This award is without prejudice to the rights of

Plaintiff’s counsel to seek attorney fees under section 206(b) of the Social

Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S. Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fees to be paid to Plaintiff.

      IT IS SO ORDERED.



June 3, 2019                               Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
